DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2020 and 07/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“evaluation device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US-20210096210 hereinafter Maher) in view of Lehning (US-20140049419).

Regarding claim 11, Maher teaches A method for a radar sensor for a motor vehicle, the radar sensor (Maher 0002 “The present invention is directed to radar systems, and in particular to radar systems for vehicles”) including 
an antenna system with multiple antennas (Maher 0027 “antennas (see FIG. 3).”) that are situated in various positions in one direction (Maher fig 3 [antennas are facing the same one direction]), the method comprising the following steps: 
determining, for each particular evaluation channels that correspond to different (Maher 0032 “Using multiple antennas 302, 304 allows an exemplary radar system 300 to determine the angle (azimuth or elevation or both) of targets in the environment.” [processing the received data via transmitters corresponds to evaluation channels as seen in the doppler bin processing if figs 5-7]) and 
receiving antennas in one direction (Maher fig 3 [receiving antennas are situated in one direction]), and for each of particular individual radar targets, 
a respective individual radial velocity of the particular radar target associated with the respective evaluation channel, based on signals obtained in the respective evaluation channels (Maher 0039 “The Doppler shift is directly related to the radial velocity of the object relative to the radar system.”);
	 estimating, for each of the particular radar targets, a particular velocity of the particular radar target based on the determined individual radial velocities of the radar target (Maher 0022 “A target at a given range and angle, and with a given velocity, will produce a complex number which may be stored in memory at an associated location in the RDC”; 0005 “ the number of bins (the quantization level) used to specify range, velocity, and angle of the targets in the environment”), the particular velocity including 
information concerning a velocity in a forward direction in relation to the radar sensor (Maher fig 2b; 0050 “the radar is mounted on a moving automobile moving at a speed v.sub.automobile, then the Doppler values v.sub.Doppler as a function of the angle of objects (relative to bore sight or the direction of the automobile) in the static image are given by . . . In the above, the cosine of the angle of the object may be used to translate the relative velocity of the automobile in the direction of the object.”), and 
a tangential velocity (Maher 0049 “The static image extraction unit 711 tags all voxels that have near zero absolute velocity in the radial direction to the radar system, the so called “static image”. This includes signals from all objects that are truly stationary, as well as from objects whose motion is entirely tangential to the radar.” [a tangential velocity is calculated]);
	 and associating radar targets as belonging to an (Maher 0050 “radar is mounted on a moving automobile moving at a speed v.sub.automobile, then the Doppler values v.sub.Doppler as a function of the angle of objects”; 0005 “ the number of bins (the quantization level) used to specify range, velocity, and angle of the targets in the environment”).
	While Maher teaches multiple transmitter system directing multiple signals at an object, Maher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lehning teaches central antenna positions (Lehning fig 3; 0034 “Object angle refers herein to the angle formed in the center of the transmitting unit of the radar device 1 emitting the radar radiation 11 between the axis of symmetry 13 of the radar cone 12 and the direct connection between the point reflector and the center of the transmitting unit of the radar device 1 (direction of radial distance).”) and 
radar targets as belonging to an extended radar object  (Lehning fig 3; 0033 “If the vehicle 3 is reduced to the reflection signal of an individual point reflector for the sake of simplicity, the radial distance corresponds to the direct distance of the point reflector from the center point of the transmitting unit of the radar device 1 emitting the radar beam 11 through which the axis of symmetry 13 of the radar cone 12 also extends”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar optimization system and method of Maher to include the system and method for position tracking of moving vehicles of Lehning.  One would have been motivated to do so in order to simultaneously and reliably classify vehicles (Lehning 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lehning merely teaches that it is well-known to incorporate the particular point reflector system for a radar.  Since both Maher and Lehning disclose similar vehicle detection radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Maher in view of Lehning teach The method as recited in claim 11.
	Maher further teaches further comprising the following step: estimating a velocity of the extended radar object based on the determined individual radial velocities of the associated radar targets (Maher fig 9; 0009 “In an aspect of the present invention, an exemplary sparsifier processor estimates voxels (three-dimension data) in a radar data cube that corresponds to a range of low absolute velocity, and thereby tags voxels as belonging to a static image, which are to be stored for subsequent processing. For all remaining voxels, the sparsifier processor then performs a threshold comparison against the noise floors estimated for each range bin across all Doppler values”).

	Regarding claim 14, Maher in view of Lehning teach The method as recited in claim 11.
	 Maher further teaches further comprising the following step: determining, for each of the particular evaluation channels and each of the particular individual radar targets, a respective individual aspect angle of the particular radar target associated with the particular evaluation channel (Maher 0028 “By comparing the transmitted signals and the received signals, estimates of the range, velocity, and angle (azimuth and/or elevation) of the objects can be estimated.”);
	 wherein, in the step of estimating the particular velocity of the particular radar target, the velocity of the particular radar target is estimated, based on the determined individual radial velocities of the radar target (Maher 0038 “ radar data cube RDC1 411, which estimates the range of objects/targets in the environment. RDC1 (411) is further processed by digital back-end processing to compute estimates of velocity and angle (azimuth and/or elevation).”; 0037 “The larger the number of time slices, the greater is the Doppler resolution to estimate velocity of targets in the environment. ”) and the 
determined individual aspect angles of the radar target (Maher 0032 “ FIG. 3. Using multiple antennas 302, 304 allows an exemplary radar system 300 to determine the angle (azimuth or elevation or both) of targets in the environment.”).

	Regarding claim 15, Maher in view of Lehning teach The method as recited in claim 14.
Maher in view of Lehning further teach wherein in the step of determining the particular individual aspect angles of the particular radar target, the respective individual aspect angles of the radar target are determined based on an estimated aspect angle of the radar target and an estimated distance of the radar target (Maher 0028 “By comparing the transmitted signals and the received signals, estimates of the range, velocity, and angle (azimuth and/or elevation) of the objects can be estimated.”; 0032 “ Depending on the geometry of the antenna system, different angles (e.g., azimuth or elevation) can be determined.”), 
taking into account the relevant center antenna position of the particular evaluation channel object  (Lehning fig 3; 0033 “If the vehicle 3 is reduced to the reflection signal of an individual point reflector for the sake of simplicity, the radial distance corresponds to the direct distance of the point reflector from the center point of the transmitting unit of the radar device 1 emitting the radar beam 11 through which the axis of symmetry 13 of the radar cone 12 also extends”).

	Regarding claim 17, Maher in view of Lehning teach The method as recited in claim 11.
	Maher further teaches  wherein in the step of determining the respective individual radial velocities of the particular radar target for the respective evaluation channels, the respective individual radial velocity is determined from a remaining frequency position (Maher 0039 “The Doppler shift is directly related to the radial velocity of the object relative to the radar system”; fig 9; 0009 “ For all remaining voxels, the sparsifier processor then performs a threshold comparison against the noise floors estimated for each range bin across all Doppler values and angles.”), taking into account 
a particular frequency position shift, the particular frequency position shifts for the particular evaluation channels corresponding to differences in distance of the particular radar target from the particular corresponding center antenna positions (Maher fig 5 [shows RDC composed on range bins for Doppler processing]; 0039 “Each receiver can attempt to determine the range and Doppler shift (velocity) of objects by correlating with delayed replicas of the signal from each of the transmitters.”).

	Regarding claim 16, Maher in view of Lehning teach The method as recited in claim 11.
	Maher further teaches wherein in the step of determining the respective individual radial velocities of the particular radar target for the particular evaluation channel, the respective individual radial velocity is determined based on a particular frequency position of the signal in the evaluation channel (Maher 0041 “As illustrated in FIG. 6, Doppler processing is performed in the Doppler processor 601. The Doppler processor 601 receives time samples and performs a Fourier transform processing to generate the Doppler information (velocity), which is stored in radar data cube RDC2 for each range bin and virtual receiver”).

	Regarding claim 18, Maher in view of Lehning teach The method as recited in claim 17.
Maher in view of Lehning further teach further comprising the following steps: estimating, for each of the particular radar targets, an aspect angle of the particular radar target (Maher 0028 “By comparing the transmitted signals and the received signals, estimates of the range, velocity, and angle (azimuth and/or elevation) of the objects can be estimated.”) based on 
amplitude and/or phase relationships between signals of respective evaluation channels (Maher 0022 “ Information stored in an RDC is related to the strength of the signal (the magnitude of the complex number) corresponding to a particular range, Doppler, or virtual receiver. ”; 0074 “For each particular untagged voxel sample in the RDC3, the sparsifier (603) compares the magnitude of the sample to one or more thresholds configured by the control processor. Depending on the outcome of the comparison, a set of samples, including the sample, are stored in one or more distinct memory buffers. Preferably, the set of samples comprise samples with a same range or Doppler/velocity as a particular voxel sample. The outputs—including the static image and the sparsified cubes sRDC2 and sRDC3—can also be written to FIFO buffers.”) that correspond to 
different center antenna positions of the relevant (Lehning fig 3; 0034 “Object angle refers herein to the angle formed in the center of the transmitting unit of the radar device 1 emitting the radar radiation 11 between the axis of symmetry 13 of the radar cone 12 and the direct connection between the point reflector and the center of the transmitting unit of the radar device 1 (direction of radial distance).”) 
transmitting antennas (Maher fig 3) and 
receiving antennas in the one direction (Maher fig 3 [receiving antennas are situated in one direction]);
	 and determining, for each of the particular radar targets, particular frequency position shifts of the signals in the respective evaluation channels (Maher 0034 “Each receiver can attempt to determine the range and Doppler shift (velocity) of objects ”), the frequency position shifts corresponding to 
differences in the distance of the particular radar target from the particular center antenna positions, as a function of the estimated aspect angle (Maher 0035 “a range bin refers to a distance range corresponding to a particular time delay corresponding to the round-trip time of the radar signal from a transmitter, to the target/object, and back to the receiver). ”);
	 wherein in the step of determining the respective individual radial velocities of the particular radar target for the respective evaluation channels, each of the particular individual radial velocities is determined from the remaining frequency position of the signal in the evaluation channel, taking into account the particular certain frequency position shift (Maher 0039 “The Doppler shift is directly related to the radial velocity of the object relative to the radar system”; fig 9; 0009 “ For all remaining voxels, the sparsifier processor then performs a threshold comparison against the noise floors estimated for each range bin across all Doppler values and angles.”; fig 5 [shows RDC composed on range bins for Doppler processing]; 0039 “Each receiver can attempt to determine the range and Doppler shift (velocity) of objects by correlating with delayed replicas of the signal from each of the transmitters.”).

	Regarding claim 19, Maher in view of Lehning teach The method as recited in claim 11.
	Maher in view of Lehning further teach further comprising the following including the step: estimating, for each of the particular radar targets, an aspect angle of the particular radar target (Maher 0028 “By comparing the transmitted signals and the received signals, estimates of the range, velocity, and angle (azimuth and/or elevation) of the objects can be estimated.”)  based on 
amplitude and/or phase relationships between signals of particular evaluation channels (Maher 0022 “ Information stored in an RDC is related to the strength of the signal (the magnitude of the complex number) corresponding to a particular range, Doppler, or virtual receiver. ”; 0074 “For each particular untagged voxel sample in the RDC3, the sparsifier (603) compares the magnitude of the sample to one or more thresholds configured by the control processor. Depending on the outcome of the comparison, a set of samples, including the sample, are stored in one or more distinct memory buffers. Preferably, the set of samples comprise samples with a same range or Doppler/velocity as a particular voxel sample. The outputs—including the static image and the sparsified cubes sRDC2 and sRDC3—can also be written to FIFO buffers.”) that 
correspond to different center antenna positions of the relevant transmitting antennas (Lehning fig 3; 0034 “Object angle refers herein to the angle formed in the center of the transmitting unit of the radar device 1 emitting the radar radiation 11 between the axis of symmetry 13 of the radar cone 12 and the direct connection between the point reflector and the center of the transmitting unit of the radar device 1 (direction of radial distance).”) and 
receiving antennas in the one direction (Maher fig 3 [receiving antennas are situated in one direction]), the signals of the particular evaluation channels being evaluated at 
particular frequency positions, taking into account particular first frequency position shifts of the signals in the respective evaluation channels (Maher fig 5 [shows RDC composed on range bins for Doppler processing]; 0039 “Each receiver can attempt to determine the range and Doppler shift (velocity) of objects by correlating with delayed replicas of the signal from each of the transmitters.”), the 
first frequency position shifts corresponding to differences in the distance of the particular radar target from the particular corresponding center antenna positions, and/or taking into account particular second frequency position shifts of the signals in the respective evaluation channels (Maher 0034 “Each receiver can attempt to determine the range and Doppler shift (velocity) of objects ”; 0035 “a range bin refers to a distance range corresponding to a particular time delay corresponding to the round-trip time of the radar signal from a transmitter, to the target/object, and back to the receiver). ”), the 
second frequency position shifts corresponding to differences in the individual radial velocities of the respective radar target for the particular evaluation channel (Maher 0039 “The Doppler shift is directly related to the radial velocity of the object relative to the radar system. ”; 0034 “Each receiver can attempt to determine the range and Doppler shift (velocity) of objects ”; 0035 “a range bin refers to a distance range corresponding to a particular time delay corresponding to the round-trip time of the radar signal from a transmitter, to the target/object, and back to the receiver). ”).

	Regarding claim 20, Maher teaches A radar sensor for a motor vehicles sensor (Maher 0002 “The present invention is directed to radar systems, and in particular to radar systems for vehicles”), comprising: 
an antenna system with multiple antennas (Maher 0027 “antennas (see FIG. 3).”) that are 
situated in various positions in one direction (Maher fig 3 [antennas are facing the same one direction]);
	 and a control (Maher 0027 “controller 102”) and evaluation device configured to: determine, for each particular evaluation channels that correspond to different (Maher 0032 “Using multiple antennas 302, 304 allows an exemplary radar system 300 to determine the angle (azimuth or elevation or both) of targets in the environment.” [processing the received data via transmitters corresponds to evaluation channels as seen in the doppler bin processing if figs 5-7]), 
a respective individual radial velocity of the particular radar target associated with the respective evaluation channel, based on signals obtained in the respective evaluation channels (Maher 0039 “The Doppler shift is directly related to the radial velocity of the object relative to the radar system.”);
	 estimate, for each of the particular radar targets, a particular velocity of the particular radar target based on the determined individual radial velocities of the radar target (Maher 0022 “A target at a given range and angle, and with a given velocity, will produce a complex number which may be stored in memory at an associated location in the RDC”; 0005 “ the number of bins (the quantization level) used to specify range, velocity, and angle of the targets in the environment”), the particular velocity including 
information concerning a velocity in a forward direction in relation to the radar sensor (Maher fig 2b; 0050 “the radar is mounted on a moving automobile moving at a speed v.sub.automobile, then the Doppler values v.sub.Doppler as a function of the angle of objects (relative to bore sight or the direction of the automobile) in the static image are given by . . . In the above, the cosine of the angle of the object may be used to translate the relative velocity of the automobile in the direction of the object.”), and 
a tangential velocity (Maher 0049 “The static image extraction unit 711 tags all voxels that have near zero absolute velocity in the radial direction to the radar system, the so called “static image”. This includes signals from all objects that are truly stationary, as well as from objects whose motion is entirely tangential to the radar.” [a tangential velocity is calculated]);
	 and associate radar targets as belonging to an (Maher 0050 “radar is mounted on a moving automobile moving at a speed v.sub.automobile, then the Doppler values v.sub.Doppler as a function of the angle of objects”; 0005 “ the number of bins (the quantization level) used to specify range, velocity, and angle of the targets in the environment”).
targets in the environment”).
	While Maher teaches multiple transmitter system directing multiple signals at an object, Maher does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Lehning teaches 
central antenna positions (Lehning fig 3; 0034 “Object angle refers herein to the angle formed in the center of the transmitting unit of the radar device 1 emitting the radar radiation 11 between the axis of symmetry 13 of the radar cone 12 and the direct connection between the point reflector and the center of the transmitting unit of the radar device 1 (direction of radial distance).”) and 
radar targets as belonging to an extended radar object  (Lehning fig 3; 0033 “If the vehicle 3 is reduced to the reflection signal of an individual point reflector for the sake of simplicity, the radial distance corresponds to the direct distance of the point reflector from the center point of the transmitting unit of the radar device 1 emitting the radar beam 11 through which the axis of symmetry 13 of the radar cone 12 also extends”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar optimization system and method of Maher to include the system and method for position tracking of moving vehicles of Lehning.  One would have been motivated to do so in order to simultaneously and reliably classify vehicles (Lehning 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Lehning merely teaches that it is well-known to incorporate the particular point reflector system for a radar.  Since both Maher and Lehning disclose similar vehicle detection radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maher et al. (US-20210096210 hereinafter Maher) in view of Lehning (US-20140049419) and in further view of Dobrev et al. (US-20190107614 hereinafter Dobrev).
Regarding claim 12, Maher in view of Lehning teach The method as recited in claim 11.
	Maher further teaches wherein in the step of estimating for each of the particular radar targets the respective velocity of the particular radar target, a particular (Maher 0056 “For each range bin and virtual receiver, the Doppler processing unit 601 reads all the time samples, and then performs FFT operations across the time axis to generate velocity estimates.”).
Maher in view of Lehning does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Dobrev teaches Cartesian velocity (Dobrev 0111 “velocity vector in Cartesian coordinates”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the radar optimization system and method of Maher and the system and method for position tracking of moving vehicles of Lehning to include the radar vectorial velocity detector for a target system and method of Dobrev.  One would have been motivated to do so in order to improve accuracy in a simple manner (Dobrev 0018).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Dobrev merely teaches that it is well-known to incorporate the particular Cartesian velocity.  Since both Maher in view of Lehning and Dobrev disclose similar vehicle detection radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
SPALINK et al. (US-20210111479) discloses “Radar device comprising a transmit antenna array comprising a plurality of transmit antennas each having a phase center; and a receive antenna array comprising a plurality of receive antennas each having a phase center, the transmit antennas being arranged such that their phase centers lie on a first straight line, and the receive antennas being arranged such that their phase centers lie on a second straight line; wherein the transmit antenna array and the receive antenna array are positioned relative to each other such that the first straight line and the second straight line extend in an oblique angle relative to each other. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648         

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648